Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered November 22, 1988, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The transcript of the plea proceedings herein establishes that the defendant’s waiver of his right to appellate review, which was part of his favorable plea bargain, was knowing, voluntary and intelligent (see, People v Seaberg, 74 NY2d 1; People v Anda, 157 AD2d 786; People v Roberts, 152 AD2d 678). Accordingly, the appeal is dismissed (see, People v Seaberg, supra). Bracken, J. P., Eiber, Balletta and Ritter, JJ., concur.